Although I concur in many respects with the opinion, I must disagree with the application of Royal Elec. to uninsured- and underinsured-motorists claims to substantiate the award of prejudgment interest in uninsured- and underinsured-motorists claims. The opinion's excellent discussion on when such coverage becomes due and payable reinforces my concern as to the applicability of Royal Elec. to these matters. As I stated in the Landis and Reineck dissents, hopefully the Supreme Court of Ohio will determine this issue at the earliest possible time to avoid the continuing expenditure of judicial energy on this subject in the various lower courts of the state. *Page 288